Form of Agreement
EXHIBIT 10.2
PURCHASE AGREEMENT
     THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 1st day of
June 2009, by and between ION Geophysical Corporation (the “Company”), a
corporation organized under the laws of the State of Delaware, with its
principal offices at 2105 CityWest Blvd., Suite 400, Houston, Texas 77042-2839,
and the purchaser whose name and address is set forth on the signature page
hereof (the “Purchaser”).
     IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:
     1. Authorization of Sale of the Shares. Subject to the terms and conditions
of the Agreements (as defined below), the Company has authorized the issuance
and sale of up to 18,500,000 shares (the “Shares”) of common stock, par value
$0.01 per share (the “Common Stock”) and the preferred stock purchase rights
appurtenant thereto (the “Rights”), of the Company.
     2. Agreement to Sell and Purchase the Shares. At the Closing (as defined in
Section 3), the Company will, subject to the terms of this Agreement, issue and
sell to the Purchaser and the Purchaser will buy from the Company, upon the
terms and conditions hereinafter set forth, the number of Shares (at the
purchase price) shown on the signature page hereof.
     The Company is simultaneously entering into this same form of purchase
agreement with certain other investors (the “Other Purchasers”) and expects to
complete sales of the Shares to them. The Purchaser and the Other Purchasers are
hereinafter sometimes collectively referred to as the “Purchasers,” and this
Agreement and the purchase agreements executed by the Other Purchasers are
hereinafter sometimes collectively referred to as the “Agreements.” The term
“Placement Agent” shall mean Barclays Capital Inc., as placement agent.
     3. Delivery of the Shares at the Closing; Termination.
          3.1 Closing. The completion of the purchase and sale of the Shares
(the “Closing”) shall occur at the offices of Andrews Kurth LLP, 600 Travis,
Suite 4200, Houston, Texas 77002, as soon as practicable and as agreed to by the
parties hereto, within three business days following the execution of the
Agreements, or on such later date or at such different location as the parties
shall agree in writing, but not prior to the date that the conditions for
Closing set forth below have been satisfied or waived by the appropriate party
(the “Closing Date”).
          3.2 Closing Deliveries. At the Closing, the Purchaser shall deliver,
in immediately available funds, the full amount of the purchase price for the
Shares being purchased hereunder by wire transfer to an account designated by
the Company and the Company shall deliver to the Purchaser one or more stock
certificates registered in the name of

 



--------------------------------------------------------------------------------



 



the Purchaser, or in such nominee name(s) as designated by the Purchaser in
writing, representing the number of Shares set forth in Section 2 above and
bearing an appropriate legend referring to the fact that the Shares were sold in
reliance upon the exemption from registration under the Securities Act of 1933,
as amended (the “Securities Act”), provided by Section 4(2) thereof and Rule 506
thereunder. The name(s) in which the stock certificates are to be registered are
set forth in the Stock Certificate Questionnaire attached hereto as part of
Appendix I.
          3.3 Conditions to the Company’s Obligations. The Company’s obligation
to complete the purchase and sale of the Shares and deliver such stock
certificate(s) to the Purchaser at the Closing shall be subject to the following
conditions, any one or more of which may be waived by the Company:
     (a) receipt by the Company of same-day funds in the full amount of the
purchase price for the Shares being purchased hereunder;
     (b) completion of the purchases and sales under the Agreements with the
Other Purchasers;
     (c) the accuracy of the representations and warranties made by the
Purchasers and the fulfillment of those undertakings of the Purchasers to be
fulfilled prior to the Closing; and
     (d) receipt by the Company from the Purchaser of the fully completed
questionnaires attached hereto as Appendix I.
          3.4 Conditions to the Purchaser’s Obligations. The Purchaser’s
obligation to accept delivery of such stock certificate(s) and to pay for the
Shares evidenced thereby shall be subject to the following conditions, any one
or more of which may be waived by the Purchaser:
     (a) the closing of purchases of Common Stock by the Other Purchasers equal
to at least the Minimum Purchase Amount; for purposes of this Agreement, the
“Minimum Purchase Amount” means such number of shares of Common Stock to be
purchased by the Other Purchasers under the Agreements that, when combined with
the number of Shares to be purchased by the Purchaser pursuant to this Agreement
and multiplied by the price at which those shares and the Shares are to be
purchased, is equal to $35,000,000;
     (b) each of the representations and warranties of the Company made herein
shall be accurate as of the Closing Date;
     (c) the delivery to the Purchaser by counsel to the Company of legal
opinions substantially similar in substance to the forms of opinion attached as
Exhibit B hereto;
     (d) receipt by the Placement Agent, on each of the date hereof and the
Closing Date, a letter dated the date hereof or the Closing Date, as the case
may be, in form and substance satisfactory to the Placement Agent, from Ernst &
Young LLP (i) confirming that they are independent public accountants within the

2



--------------------------------------------------------------------------------



 



meaning of the Securities Act and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Rules and Regulations and (ii) containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters in registered public offering with respect to the financial
statements and certain financial information contained in the Private Placement
Memorandum;
     (e) receipt by the Purchaser of a certificate executed by the chief
executive officer and the chief financial or accounting officer of the Company,
dated as of the Closing Date, to the effect that the representations and
warranties of the Company set forth herein are true and correct as of the date
of this Agreement and as of such Closing Date and that the Company has complied
with all the agreements and satisfied all the conditions herein on its part to
be performed or satisfied on or prior to such Closing Date;
     (f) receipt by the Purchaser of a certificate of the Secretary of the
Company, dated as of the Closing Date:
     (i) certifying the resolutions adopted by the Board of Directors of the
Company approving the transactions contemplated by this Agreement and the
issuance of the Shares;
     (ii) certifying the current versions of the Restated Certificate of
Incorporation and the Amended and Restated Bylaws of the Company; and
     (iii) certifying as to the signatures and authority of the persons signing
this Agreement and related documents on behalf of the Company;
     (g) receipt by the Purchaser of a certificate of good standing for the
Company for its jurisdiction of incorporation and a certificate of qualification
as a foreign corporation for the Company for any jurisdictions in which it is
qualified to transact business as a foreign corporation;
     (h) receipt by the Purchaser of a certificate from the Company’s transfer
agent certifying the number of shares of Common Stock outstanding as of the
Closing Date;
     (i) there shall have been no suspensions in the trading of the Common Stock
as of the Closing Date;
     (j) the Common Stock shall continue to be listed on The New York Stock
Exchange as of the Closing Date and the Shares shall be approved for

3



--------------------------------------------------------------------------------



 



listing on The New York Stock Exchange as of the Closing Date, subject to
official notice of issuance; and
     (k) the fulfillment in all material respects of those undertakings of the
Company to be fulfilled prior to the Closing.
          3.5 Termination. This Agreement shall automatically terminate if the
Closing has not occurred prior to June 15, 2009. Without limiting the generality
of the foregoing, in event of such termination, neither party shall have any
obligation to sell or purchase the Shares.
     4. Representations, Warranties and Covenants of the Company. The Company
hereby represents and warrants to, and covenants with, the Purchaser as follows:
          4.1 Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, and the Company is qualified to transact business as a foreign
corporation in each jurisdiction in which qualification is required, except
where the failure to so qualify would neither have nor reasonably be expected to
have a Material Adverse Effect (as defined in Section 4.6). Each subsidiary (as
defined under Rule 405 promulgated under the Securities Act) of the Company
(each, a “Subsidiary” and collectively, the “Subsidiaries”) are listed on
Exhibit A to this Agreement. Each Subsidiary is a direct or indirect wholly
owned subsidiary of the Company. Each Subsidiary is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and is qualified to transact business as a foreign corporation in each
jurisdiction in which qualification is required, except where failure to so
qualify would neither have nor reasonably be expected to have a Material Adverse
Effect.
          4.2 Reporting Company; Form S-3. The Company is not an “ineligible
issuer” (as defined in Rule 405 promulgated under the Securities Act) and is
eligible to register the resale of the Shares by the Purchaser on a registration
statement on Form S-3 under the Securities Act. The Company is subject to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and has filed all reports required thereby during the past 12
calendar months. Provided that none of the Purchasers is deemed to be an
underwriter with respect to any shares and except as provided on Schedule 4.2
hereto, to the Company’s knowledge, there exist no facts or circumstances
(including without limitation any required approvals or waivers or any
circumstances that may delay or prevent the obtaining of accountant’s consents)
that reasonably could be expected to prohibit the preparation and filing of a
registration statement on Form S-3 that will be available for the resale of the
Shares by the Purchaser.
          4.3 Authorized Capital Stock. The Company had duly authorized and
validly issued outstanding capitalization as set forth in the “Capitalization”
section of the Private Placement Memorandum (as defined below) as of the date
set forth therein; the issued and outstanding shares of Common Stock (a) have
been duly authorized and validly issued, (b) are fully paid and nonassessable,
(c) have been issued in compliance with all federal and state securities laws
and, (d) except for those granted therein by the holders thereof (other than the
Company), are free and clear of all security interests, liens, pledges,
mortgages or other encumbrances, whether arising voluntarily, involuntarily or
by operation of law (“Liens”), (e)

4



--------------------------------------------------------------------------------



 



were not issued in violation of or subject to any preemptive rights or other
rights to subscribe for or purchase securities, and (f) conform in all material
respects to the description thereof contained in the confidential private
placement memorandum dated May 26, 2009 (together with any exhibits, amendments
and supplements thereto and all information incorporated by reference therein,
the “Private Placement Memorandum”). Except as set forth in the Private
Placement Memorandum and except for the stock options or other equity incentives
that have been issued since May 26, 2009, the Company does not have outstanding
any options to purchase, or any preemptive rights or other rights to subscribe
for or to purchase, any securities or obligations convertible into, or any
contracts or commitments to issue or sell, shares of its capital stock or any
such options, rights, convertible securities or obligations. With respect to
each of the Subsidiaries, (i) all of the issued and outstanding shares of such
Subsidiary’s capital stock (or equity interests in the case of non-corporate
entities) have been duly authorized and validly issued, are fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, were not issued in violation of or subject to any preemptive
rights or other rights to subscribe for or purchase securities, and (ii) there
are no outstanding options to purchase, or any preemptive rights or other rights
to subscribe for or to purchase, any securities or obligations convertible into,
or any contracts or commitments to issue or sell, shares of such Subsidiary’s
capital stock or any such options, rights, convertible securities or
obligations.
          4.4 Rights Agreement. The Rights Agreement, dated as of December 30,
2008, between the Company and Computershare Trust Company, N.A., as Rights
Agent, (the “Rights Agreement”), has been duly authorized, executed and
delivered by the Company. The Rights have been duly authorized by the Company
and, when issued upon issuance of the Shares, will be validly issued. The
Series A Junior Participating Preferred Stock, par value $0.01 per share (the
“Rights Preferred”), has been duly authorized by the Company and validly
reserved for issuance. Upon the exercise of the Rights in accordance with the
terms of the Rights Agreement, the Rights Preferred, Common Stock or other
securities issued pursuant to the Rights Agreement will be validly issued, fully
paid and non-assessable.
          4.5 Issuance, Sale and Delivery of the Shares. The issuance and sale
of the Shares have been duly authorized by the Company and the Shares, when
issued, delivered and paid for in the manner set forth in this Agreement, will
be validly issued, fully paid and nonassessable, and will conform in all
material respects to the description thereof set forth in the Private Placement
Memorandum. No preemptive rights or other rights to subscribe for or purchase
any shares of Common Stock of the Company exist with respect to the issuance and
sale of the Shares by the Company pursuant to this Agreement that have not been
waived or complied with. No stockholder of the Company has any right (which has
not been waived or has not expired by reason of lapse of time following
notification of the Company’s intention to file the Registration Statement (as
hereinafter defined)) to require the Company to register the sale of any capital
stock owned by such stockholder under the Registration Statement. No further
approval or authority of the Company’s stockholders or the Board of Directors of
the Company will be required for the issuance and sale of the Shares to be sold
by the Company as contemplated herein.
          4.6 Due Execution, Delivery and Performance of the Agreements. The
Company has full legal right, corporate power and authority to enter into this
Agreement and perform the transactions contemplated hereby. This Agreement has
been duly authorized,

5



--------------------------------------------------------------------------------



 



executed and delivered by the Company. This Agreement constitutes a legal, valid
and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws and
judicial decisions of general application relating to or affecting the
enforcement of creditors’ rights generally and the application of general
equitable principles relating to the availability of remedies, and except as
rights to indemnity or contribution, including but not limited to,
indemnification provisions set forth in Section 7.3 of this Agreement, may be
limited by federal or state securities law or the public policy underlying such
laws. The execution and performance of this Agreement by the Company and the
consummation of the transactions herein contemplated will not violate any
provision of the Restated Certificate of Incorporation or Restated Bylaws of the
Company or the organizational documents of any Subsidiary and will not result in
the creation of any Liens upon any assets of the Company or any Subsidiary
pursuant to the terms or provisions of, or will not conflict with, result in the
breach or violation of, or constitute, either by itself or upon notice or the
passage of time or both, a default under any agreement, mortgage, deed of trust,
lease, franchise, license, indenture, permit or other instrument to which any of
the Company or any Subsidiary is a party or by which any of the Company or any
Subsidiary or their respective properties may be bound or affected and in each
case that would have or reasonably be expected to have a Material Adverse
Effect, any statute or any authorization, judgment, decree, order, rule or
regulation of any court or any regulatory body, administrative agency or other
governmental agency or body applicable to the Company or any Subsidiary or any
of their respective properties. No consent, approval, authorization or other
order of any court, regulatory body, administrative agency or other governmental
agency or body is required for the execution and delivery of this Agreement by
the Company or the consummation by the Company of the transactions contemplated
by this Agreement, except for compliance with the Blue Sky laws and federal
securities laws applicable to the offering of the Shares and such as may be
required by the bylaws and rules of the Financial Industry Regulatory Authority,
Inc. or The New York Stock Exchange, Inc. For the purposes of this Agreement,
the term “Material Adverse Effect” shall mean any material adverse effect on the
business, properties, assets, operations, results of operations, condition
(financial or otherwise) or prospects of the Company and its Subsidiaries, taken
as a whole, or on the transactions contemplated hereby or by the agreements and
instruments to be entered into in connection herewith or therewith, or on the
authority or ability of the Company to perform its obligations hereunder.
          4.7 Accountants. Ernst & Young LLP, who has reported on the
consolidated financial statements and schedules contained in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2008 (which are
incorporated by reference into the Private Placement Memorandum), are registered
independent public accountants as required by the Securities Act and the rules
and regulations promulgated thereunder (the “1933 Act Rules and Regulations”)
and by the rules of the Public Accounting Oversight Board.
          4.8 No Defaults or Consents. Neither the execution, delivery and
performance of this Agreement by the Company nor the consummation of any of the
transactions contemplated hereby (including, without limitation, the issuance
and sale by the Company of the Shares) will give rise to a right to terminate or
accelerate the due date of any payment due under, or conflict with or result in
the breach of any term or provision of, or constitute a default (or an event
that with notice or lapse of time or both would constitute a default) under,
except such

6



--------------------------------------------------------------------------------



 



defaults that individually or in the aggregate would neither cause nor
reasonably be expected to cause a Material Adverse Effect, or require any
consent or waiver under, or result in the execution or imposition of any Liens
upon any properties or assets of the Company or its Subsidiaries pursuant to the
terms of, any indenture, mortgage, deed of trust or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which either the Company or its Subsidiaries or any of its or their properties
or businesses is bound, or any franchise, license, permit, judgment, decree,
order, statute, rule or regulation applicable to the Company or any of its
Subsidiaries or violate any provision of the charter or by-laws of the Company
or any of its Subsidiaries, except for such consents or waivers that have
already been obtained and are in full force and effect.
          4.9 Contracts. The material contracts to which the Company is a party
that have been filed as exhibits to the SEC Documents (as defined in
Section 4.2020), have been duly and validly authorized, executed and delivered
by the Company and constitute the legal, valid and binding agreements of the
Company, enforceable by and against it in accordance with their respective
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws and judicial
decisions of general application relating to enforcement of creditors’ rights
generally, and the application of general equitable principles relating to or
affecting the availability of remedies, and except as rights to indemnity or
contribution may be limited by federal or state securities laws or the public
policy underlying such laws.
          4.10 No Actions. There are no legal or governmental actions, suits or
proceedings pending or, to the Company’s knowledge, threatened against the
Company or any Subsidiary before or by any court, regulatory body or
administrative agency or any other governmental agency or body, domestic or
foreign, which actions, suits or proceedings, individually or in the aggregate,
would have or reasonably be expected to have a Material Adverse Effect; and no
labor disturbance by the employees of the Company exists or, to the Company’s
knowledge, is imminent, that would have or reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any Subsidiary is a party to or
subject to the provisions of any injunction, judgment, decree or order of any
court, regulatory body, administrative agency or other governmental agency or
body that would have or reasonably be expected to have a Material Adverse
Effect.
          4.11 Properties. The Company and each Subsidiary has good and valid
title to all items of tangible personal property described as owned by it in the
consolidated financial statements included in the Private Placement Memorandum
that are material to the businesses of the Company and its Subsidiaries taken as
a whole, in each case free and clear of all Liens except for those disclosed in
the SEC Documents, or those, individually or in the aggregate, that (i) do not
materially interfere with the use made and proposed to be made of such property
by the Company and its Subsidiaries or (ii) would neither have nor reasonably be
expected to have a Material Adverse Effect. Any real property described in the
Private Placement Memorandum as being leased by the Company or any Subsidiary
that is material to the business of the Company and its Subsidiaries, taken as a
whole, is held by them under valid, existing and enforceable leases, except
those that, individually or in the aggregate, (A) do not materially interfere
with the use made or proposed to be made of such property by the Company and its
Subsidiaries or (B) would neither have nor reasonably be expected to have a
Material Adverse Effect.

7



--------------------------------------------------------------------------------



 



          4.12 No Material Adverse Change. Except as disclosed in the Private
Placement Memorandum or the SEC Documents, since December 31, 2008 (i) the
Company and its Subsidiaries have not incurred any material liabilities or
obligations, indirect or contingent, or entered into any material agreement or
other transaction that is not in the ordinary course of business or that could
reasonably be expected to result in a material reduction in the future earnings
of the Company; (ii) the Company and its Subsidiaries have not sustained any
material loss or material interference with their businesses or properties from
fire, flood, windstorm, accident or other calamity not covered by insurance;
(iii) the Company and its Subsidiaries have not paid or declared any dividends
or other distributions with respect to their capital stock and none of the
Company or any Subsidiary is in material default in the payment of principal or
interest on any outstanding long-term debt obligations; (iv) there has not been
any change in the capital stock of the Company or its Subsidiaries other than
the sale of the Shares hereunder and shares or options issued pursuant to
employee equity incentive plans or purchase plans approved by the Company’s
Board of Directors, or indebtedness material to the Company or its Subsidiaries
(other than in the ordinary course of business and any required scheduled
payments); and (v) there has not occurred any event that has caused or would
reasonably be expected to cause a Material Adverse Effect.
          4.13 Amendment to Credit Facility. The Company has consummated the
Amendment to Credit Facility as described in the Private Placement Memorandum.
          4.14 Intellectual Property. Except as disclosed in the Private
Placement Memorandum or the SEC Documents, (i) the Company and each Subsidiary
owns or has obtained valid and enforceable licenses or options for the
inventions, patent applications, patents, trademarks (both registered and
unregistered), trade names, copyrights and trade secrets necessary for the
conduct of its respective business as currently conducted (collectively, the
“Intellectual Property”); and (ii) (a) there are no third parties who have any
ownership rights or other claims to any Intellectual Property that is owned by,
or has been licensed to, the Company or any Subsidiary for the products and
services of the Company and its Subsidiaries described in the Private Placement
Memorandum or the SEC Documents that would preclude the Company or any
Subsidiary from conducting its business as currently conducted and have or
reasonably be expected to have a Material Adverse Effect, except for the
ownership rights of the owners of the Intellectual Property licensed or optioned
by the Company or any Subsidiary; (b) there are currently no sales of any
products or the provision of services that would constitute an infringement by
third parties of any Intellectual Property owned, licensed or optioned by the
Company or any Subsidiary, which infringement would have or reasonably be
expected to have a Material Adverse Effect; (c) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the rights of the Company or any Subsidiary in or to any
Intellectual Property owned, licensed or optioned by the Company or any
Subsidiary, other than claims that would neither have nor reasonably be expected
to have a Material Adverse Effect; (d) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the validity or scope of any Intellectual Property owned, licensed or optioned
by the Company or any Subsidiary, other than actions, suits, proceedings and
claims that would neither have nor reasonably be expected to have a Material
Adverse Effect; and (e) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others that the Company or any
Subsidiaries infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary right of

8



--------------------------------------------------------------------------------



 



others, other than actions, suits, proceedings and claims that would neither
have nor reasonably be expected to have a Material Adverse Effect.
          4.15 Compliance. Neither the Company nor any of its Subsidiaries have
been advised, nor do any of them have any reason to believe, that it is not
conducting business in compliance with all applicable laws, rules and
regulations of the jurisdictions in which it is conducting business, including,
without limitation, all applicable local, state and federal environmental laws
and regulations, except where failure to be so in compliance would neither have
nor reasonably be expected to have a Material Adverse Effect.
          4.16 Taxes. The Company and each Subsidiary has filed all required tax
returns, and all such tax returns are true, correct and complete in all material
respects. The Company and each Subsidiary has fully paid all taxes shown as due
thereon. None of the Company or any Subsidiary has knowledge of any deficiency
or assessment with respect to liabilities for any material taxes that has been
or might be asserted or threatened against it, which has not been fully paid or
finally settled, unless being contested in good faith through appropriate
proceedings and for which adequate reserves are reflected in the Company’s
consolidated financial statements. All tax liabilities accrued through the date
hereof have been adequately reserved for in the Company’s consolidated financial
statements.
          4.17 Transfer Taxes. On the Closing Date, all stock transfer or other
taxes (other than income taxes) that are required to be paid in connection with
the transactions contemplated by this Agreement will be, or will have been,
fully paid by the Company and all laws imposing such taxes will be or will have
been fully complied with.
          4.18 Investment Company. The Company is not an “investment company” or
“promoter” or “principal underwriter” for an investment company, within the
meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
promulgated thereunder.
          4.19 Offering Materials. None of the Company, its directors and
officers has distributed or will distribute prior to the Closing Date any
offering material, including, without limitation, any “free writing prospectus”
(as defined in Rule 405 promulgated under the Securities Act), in connection
with the offering and sale of the Shares other than the Private Placement
Memorandum or any amendment or supplement hereto. The Company has not in the
past nor will it hereafter take any action independent of the Placement Agent to
sell, offer for sale or solicit offers to buy any securities of the Company that
could result in the initial sale of the Shares not being exempt from the
registration requirements of Section 5 of the Securities Act.
          4.20 Insurance. The Company maintains insurance underwritten by
insurers of recognized financial responsibility, of the types and in the amounts
that the Company reasonably believes is adequate for its business, including,
but not limited to, insurance covering all real and personal property owned or
leased by the Company against theft, damage, destruction, acts of vandalism and
all other risks customarily insured against, with such deductibles as are
customary for companies in the same or similar business, all of which insurance
is in full force and effect.

9



--------------------------------------------------------------------------------



 



          4.21 Additional Information. The information contained in the
following documents (the “SEC Documents”), which the Placement Agent has
furnished to the Purchaser (or will furnish prior to the Closing) or which are
otherwise available through the Commission’s EDGAR system, as of the dates
thereof, did not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading:
     (a) the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2008;
     (b) the Company’s Quarterly Report on Form 10-Q for the fiscal quarter
ended March 31, 2009;
     (c) the Company’s Definitive Proxy Statement for the Annual Meeting of
Stockholders held on May 27, 2009;
     (d) the Company’s Schedule TO filed on April 9 and April 24, 2009;
     (e) the Company’s Current Reports on Form 8-K filed on January 5,
January 5, January 29, March 4 and April 1, 2009;
     (f) the description of the Company’s common stock contained in its
Registration Statement on Form 8-A filed on October 17, 1994, as amended by the
Company’s Current Reports on Form 8-K filed with the Commission on March 8,
2002, December 20, 2007 and February 28, 2008, respectively;
     (g) all other documents, if any, filed by the Company (excluding the
Current Reports on Form 8-K or the portions thereof furnished under Item 2.02 or
Item 7.01 of Form 8-K) with the Commission since December 31, 2008 pursuant to
the reporting requirements of the Exchange Act.
     The SEC Documents incorporated by reference in the Private Placement
Memorandum or attached as exhibits thereto, at the time they became effective or
were filed with the Commission, as the case may be, complied in all material
respects with the requirements of the Exchange Act, as applicable, and the rules
and regulations of the Commission thereunder (the “1934 Act Rules and
Regulations” and, together with the 1933 Act Rules and Regulations, the “Rules
and Regulations”). In the past 12 calendar months, the Company has filed all
documents required to be filed by it prior to the date hereof with the
Commission pursuant to the reporting requirements of the Exchange Act and the
1934 Act Rules and Regulations.
          4.22 Price of Common Stock. The Company has not taken, and will not
take, directly or indirectly, any action designed to cause or result in, or that
has constituted or that might reasonably be expected to constitute, the
stabilization or manipulation of the price of the shares of the Common Stock to
facilitate the sale or resale of the Shares.
          4.23 Use of Proceeds. The Company shall use the proceeds from the sale
of the Shares as described under “Use of Proceeds” in the Private Placement
Memorandum.

10



--------------------------------------------------------------------------------



 



          4.24 Non-Public Information. Except as disclosed in the Private
Placement Memorandum, the Company has not disclosed to the Purchaser information
that would constitute material non-public information as of the Closing Date
other than the existence of the transactions contemplated hereby.
          4.25 Use of Purchaser Name. Except as otherwise required by applicable
law or regulation, the Company shall not use the Purchaser’s name or the name of
any of its Affiliates (as defined below) in any advertisement, announcement,
press release or other similar public communication unless it has received the
prior written consent of the Purchaser for the specific use contemplated, which
consent shall not be unreasonably withheld or delayed. For purposes of this
Agreement, “Affiliate” means, with respect to any natural person, firm,
partnership, association, corporation, limited liability company, company,
trust, entity, public body or government (a “Person”), any Person that, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. The term “control” (including the terms “controlled by” and “under
common control with”) as used in this definition means the possession, directly
or indirectly, of the power to direct or cause the direction of management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. With respect to any natural person, the term “Affiliate”
means (i) the spouse or children (including those by adoption) and siblings of
such Person; and any trust whose primary beneficiary is such Person, such
Person’s spouse, such Person’s siblings and/or one or more of such Person’s
lineal descendants, (ii) the legal representative or guardian of such Person or
of any such immediate family member in the event such Person or any such
immediate family member becomes mentally incompetent and (iii) any Person
controlled by or under common control with any one or more of such Person and
the Persons described in clauses (i) or (ii) preceding.
          4.26 Related-Party Transactions. No transaction has occurred between
or among the Company, on the one hand, and its Affiliates, officers or directors
on the other hand, that is required to have been described under applicable
securities laws and the rules and regulations promulgated thereunder in its
Exchange Act filings and is not so described in such filings.
          4.27 Off-Balance Sheet Arrangements. There is no transaction,
arrangement or other relationship between the Company and an unconsolidated or
other off-balance sheet entity that is required to be disclosed by the Company
in its Exchange Act filings and is not so disclosed or that otherwise would have
or would reasonably be expected to have a Material Adverse Effect. There are no
such transactions, arrangements or other relationships with the Company that may
create any material contingencies or liabilities that are not otherwise
disclosed by the Company in its Exchange Act filings.
          4.28 Governmental Permits, Etc. The Company and each Subsidiary has
all franchises, licenses, certificates and other authorizations from federal,
state or local governments or governmental agencies, departments or bodies that
are currently necessary for the operation of the business of the Company and its
Subsidiaries as currently conducted, except where the failure to possess
currently such franchises, licenses, certificates and other authorizations would
neither have nor reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or

11



--------------------------------------------------------------------------------



 



modification of any such permit that, if the subject of an unfavorable decision,
ruling or finding, would have or would reasonably be expected to have a Material
Adverse Effect.
          4.29 Financial Statements. The consolidated financial statements of
the Company and the related notes and schedules thereto included in its Exchange
Act filings present fairly, in all material respects, the financial condition of
the Company and its consolidated Subsidiaries as of the dates thereof and the
results of operations, stockholders’ equity and cash flows of the Company and
its consolidated Subsidiaries at the dates and for the periods covered thereby.
Such financial statements and the related notes and schedules thereto have been
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved (except as otherwise noted
therein) and all adjustments necessary for a fair presentation of results for
such periods have been made; provided, however, that the unaudited financial
statements are subject to normal year-end audit adjustments (which are not
expected to be material) and do not contain all footnotes required under
generally accepted accounting principles.
          4.30 Listing Compliance. The Company is in compliance with the
requirements of The New York Stock Exchange for continued listing of the Common
Stock thereon. The Company has taken no action designed to, or likely to have
the effect of, terminating the registration of the Common Stock under the
Exchange Act or the listing of the Common Stock on The New York Stock Exchange,
nor has the Company received any notification that the Commission or The New
York Stock Exchange is currently contemplating terminating such registration or
listing. The transactions contemplated by this Agreement will not contravene the
rules and regulations of The New York Stock Exchange. The Company will comply
with all requirements of The New York Stock Exchange with respect to the
issuance of the Shares and shall cause the Shares to be listed on The New York
Stock Exchange and listed on any other exchange on which the Common Stock is
listed on or before (subject to official notice of issuance) the Closing Date.
          4.31 Internal Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company maintains disclosure controls and
procedures (as defined in Rules 13a-15 and 15d-15 under the Exchange Act) that
are designed to ensure that material information relating to the Company is made
known to the Company’s principal executive officer and the Company’s principal
financial officer or persons performing similar functions. Except as set forth
in the Private Placement Memorandum or the SEC Documents, there is and has been
no failure on the part of the Company, or to its knowledge after due inquiry,
any of the Company’s directors or officers, in their capacities as such, to
comply with any applicable provisions of the Sarbanes Oxley Act of 2002 and the
rules and regulations promulgated therewith (the “Sarbanes Oxley Act”). Each of
the principal executive officer and the principal financial officer of the
Company (or each former principal executive officer of the Company and each
former principal financial officer of the Company as

12



--------------------------------------------------------------------------------



 



applicable) has made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to all reports, schedules, forms, statements and
other documents required to be filed by it with the Commission. For purposes of
the preceding sentence, “principal executive officer” and “principal financial
officer” shall have the meanings given to such terms in the Sarbanes-Oxley Act.
The Company has taken all reasonable actions necessary to ensure that it is in
compliance with all provisions of the Sarbanes-Oxley Act that are in effect and
with which the Company is required to comply.
          4.32 Foreign Corrupt Practices. Neither the Company nor any Subsidiary
has, nor, to the knowledge of the Company, has any director, officer, agent or
employee, in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.
          4.33 Employee Relations. Neither the Company nor any Subsidiary is a
party to any collective bargaining agreement or employs any member of a union
(other than with regards to statutory unions required under foreign laws and
regulations). The Company and each Subsidiary believe that their relations with
their employees are good. No executive officer of the Company (as defined in
Rule 501(f) promulgated under the Securities Act) has notified the Company that
such officer intends to leave the Company or otherwise terminate such officer’s
employment with the Company. No executive officer of the Company is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement or any other agreement or any restrictive covenant,
and the continued employment of each such executive officer does not subject the
Company or any Subsidiary to any liability with respect to any of the foregoing
matters.
          4.34 ERISA. Each material employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its Affiliates for employees or former employees of the Company and its
Subsidiaries, or to which the Company or any of its Subsidiaries has any
liability thereunder (a “Company Benefit Plan”), has been maintained in material
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the
Internal Revenue Code of 1986, as amended (the “Code”); no action, dispute,
claim, suit or proceeding is pending or, to the knowledge of the Company,
threatened with respect to any Company Benefit Plan (other than claims for
benefits in the ordinary course) that could result in a material liability to
the Company; no prohibited transaction, within the meaning of Section 406 of
ERISA or Section 4975 of the Code, has occurred that could result in a material
liability to the Company with respect to any such plan excluding transactions
effected pursuant to a statutory or administrative exemption; and for each such
plan that is subject to the funding rules of Section 412 of the Code or
Section 302 of ERISA, no “accumulated funding deficiency” as defined in
Section 412 of the Code has been incurred, whether or not waived, and the fair
market value of the assets of each

13



--------------------------------------------------------------------------------



 



such plan (excluding for these purposes accrued but unpaid contributions)
exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions.
          4.35 Environmental Matters. There has been no storage, disposal,
generation, manufacture, transportation, handling or treatment of toxic wastes,
hazardous wastes or hazardous substances by the Company or to its knowledge, any
Subsidiary (or, to the knowledge of the Company, any of their predecessors in
interest) at, upon or from any of the property now or previously owned or leased
by the Company or any Subsidiary in material violation of any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit or that would
require remedial action under any applicable law, ordinance, rule, regulation,
order, judgment, decree or permit; there has been no material spill, discharge,
leak, emission, injection, escape, dumping or release of any kind into such
property or into the environment surrounding such property of any toxic wastes,
medical wastes, solid wastes, hazardous wastes or hazardous substances due to or
caused by the Company or any Subsidiary or with respect to which the Company or
any Subsidiary have knowledge; the terms “hazardous wastes”, “toxic wastes”,
“hazardous substances”, and “medical wastes” shall have the meanings specified
in any applicable local, state, federal and foreign laws or regulations with
respect to environmental protection.
          4.36 Integration; Other Issuances of Shares. The Company has not
issued any shares of Common Stock or shares of any series of preferred stock or
other securities or instruments convertible into, exchangeable for or otherwise
entitling the holder thereof to acquire shares of Common Stock that would be
integrated with the sale of the Shares to the Purchaser for purposes of the
Securities Act or of any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated. Assuming the accuracy of the representations and warranties of the
Purchasers to the Company as set forth herein, the offer and sale of the Shares
and related Rights by the Company to the Purchasers pursuant to the Agreements
will be exempt from the registration requirements of the Securities Act.
          4.37 Disclosure. All disclosure provided to the Purchaser, including,
without limitation, the Private Placement Memorandum, regarding the Company, its
business and the transactions contemplated hereby, furnished by or on behalf of
the Company, were, as of the date made, true and correct and did not contain any
untrue statement of material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.
          4.38 No New Issuances and Registrations. The Company agrees that until
such time as the Commission declares the Registration Statement effective, it
will not, and it will cause its directors, officers and Affiliates not to,
directly or indirectly, grant, issue, sell, pledge or otherwise dispose of any
shares of Common Stock, or securities convertible into or exchangeable for
Common Stock, or file a registration statement with respect to the registration
of any such newly issued shares of Common Stock or other securities.
Notwithstanding the above, the restrictions set forth in this Section 4.38 shall
not apply to issuances by the Company of (i) securities required to be issued
pursuant to contractual obligations of the Company in effect as of the date
hereof; (ii) securities issued on a pro rata basis to all holders of a class of
outstanding

14



--------------------------------------------------------------------------------



 



equity securities of the Company; (iii) securities issued in connection with a
strategic partnership, licensing, joint venture, collaboration, lending or other
similar arrangements, or in connection with the acquisition or license by the
Company of any business, products or technologies, so long as the aggregate
amount of such issuances pursuant to this clause (iii) does not exceed 10% of
the Company’s outstanding capital stock measured as of the closing of the sale
of the Shares, including the Shares; and (iv) equity securities issued pursuant
to employee compensation, incentive, benefit or purchase plans in effect as of
the date hereof or subsequently adopted by the Company’s Board of Directors.
Notwithstanding the foregoing, the Company shall not, and shall cause its
directors, officers and Affiliates not to, sell, offer for sale or solicit
offers to buy any shares of Common Stock or shares of any series of preferred
stock or other securities or instruments convertible into, exchangeable for or
otherwise entitling the holder thereof to acquire shares of Common Stock that
would be integrated with the sale of the Shares to the Purchaser for purposes of
the Securities Act.
          4.39 No Undisclosed Events, Liabilities, Developments or
Circumstances. Except for the transactions contemplated hereby, which will be
disclosed in the Press Release (as defined in Section 7.1(i) below), no event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur, with respect to the Company or its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced.
     5. Representations, Warranties and Covenants of the Purchaser. The
Purchaser represents and warrants to, and covenants with, the Company that:
          5.1 Experience. (i) The Purchaser is knowledgeable, sophisticated and
experienced in financial and business matters, in making, and is qualified to
make, decisions with respect to investments in shares representing an investment
decision like that involved in the purchase of the Shares, including, without
limitation, investments in securities issued by the Company and comparable
entities, and the Purchaser has undertaken an independent analysis of the merits
and the risks of an investment in the Shares and has reviewed carefully the
Private Placement Memorandum, based on the Purchaser’s own financial
circumstances; (ii) the Purchaser has had the opportunity to request, receive,
review and consider all information it deems relevant in making an informed
decision to purchase the Shares and to ask questions of, and receive answers
from, the Company concerning such information; (iii) the Purchaser is acquiring
the number of Shares set forth in Section 2 above in the ordinary course of its
business and for its own account and with no present intention of distributing
any of such Shares or any arrangement or understanding with any other Persons
regarding the distribution of such Shares (this representation and warranty not
limiting the Purchaser’s right to resell the Shares pursuant to the Registration
Statement or in compliance with the Securities Act and the Rules and
Regulations, or, other than with respect to any claims arising out of a breach
of this representation and warranty, the Purchaser’s right to indemnification
under Section 7.3); (iv) the Purchaser will not, directly or indirectly, offer,
sell, pledge (other than pledges in connection with bona fide margin accounts),
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of (other than pledges in connection with
bona fide margin accounts)) any of the Shares, nor will the Purchaser engage in
any short sale that

15



--------------------------------------------------------------------------------



 



results in a disposition of any of the Shares by the Purchaser, except in
compliance with the Securities Act and the Rules and Regulations and any
applicable state securities laws as currently interpreted on the date hereof;
(v) the Purchaser will comply with the prospectus delivery requirements of the
Securities Act as applicable to it in connection with resales of the Shares
pursuant to the Registration Statement or with the applicable requirements of
any exemption from the Securities Act; (vi) the Purchaser has completed or
caused to be completed the Registration Statement Questionnaire attached hereto
as part of Appendix I, for use in preparation of the Registration Statement, and
the answers thereto are true and correct as of the date hereof and will be true
and correct as of the effective date of the Registration Statement, unless the
Purchaser notifies the Company otherwise, and the Purchaser will notify the
Company immediately of any material change in any such information provided in
the Registration Statement Questionnaire until such time as the Purchaser has
sold all of its Shares or until the Company is no longer required to keep the
Registration Statement effective; (vii) the Purchaser has, in connection with
its decision to purchase the number of Shares set forth in Section 2 above,
relied solely upon the SEC Documents, the Private Placement Memorandum and the
representations and warranties of the Company contained herein, and the
Purchaser has not relied on the Placement Agent in negotiating the terms of its
investment in the Shares and, in making a decision to purchase the Shares, the
Purchaser has not received or relied on any communication, investment advice or
recommendation from the Placement Agent; (viii) the Purchaser has had an
opportunity to discuss this investment with representatives of the Company and
ask questions of them but has not relied on any communication (other than the
Private Placement Memorandum) or recommendation from any representative of the
Company and (ix) the Purchaser is an “accredited investor” (an “Accredited
Investor”) within the meaning of Rule 501 under the Securities Act.
          5.2 Reliance on Exemptions. The Purchaser understands that the Shares
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act, the Rules and Regulations and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Shares.
          5.3 Confidentiality. For the benefit of the Company, the Purchaser
previously agreed with the Placement Agent to keep confidential all information
concerning this private placement. The Purchaser is prohibited from reproducing
or distributing this Agreement, the Private Placement Memorandum or any other
offering materials or other information provided by the Company in connection
with the Purchaser’s consideration of its investment in the Company, in whole or
in part, or divulging or discussing any of their contents, except to its
financial, investment or legal advisors in connection with its proposed
investment in the Shares. Further, the Purchaser understands that the existence
and nature of all conversations and presentations, if any, regarding the Company
and this offering must be kept strictly confidential. The Purchaser understands
that the federal securities laws impose restrictions on trading based on
information regarding this offering. In addition, the Purchaser hereby
acknowledges that unauthorized disclosure of information regarding this offering
may result in a violation of Regulation FD. This obligation will terminate upon
the filing by the Company of the Press Release (as defined below), which shall
include any material, non-public information provided to

16



--------------------------------------------------------------------------------



 



the Purchaser prior to the date hereof. In addition to the above, the Purchaser
shall maintain in confidence the receipt and content of any notice of a
Suspension (as defined in Section 5.9 below). The foregoing agreements shall not
apply to any information that is or becomes publicly available through no fault
of the Purchaser, or that the Purchaser is legally required to disclose;
provided, however, that if the Purchaser is requested or ordered to disclose any
such information pursuant to any court or other government order or any other
applicable legal procedure, it shall provide the Company with prompt notice of
any such request or order in time sufficient to enable the Company to seek an
appropriate protective order.
          5.4 Investment Decision. The Purchaser understands that nothing in the
Agreement or any other materials presented to the Purchaser in connection with
the purchase and sale of the Shares constitutes legal, tax or investment advice.
The Purchaser has consulted such legal, tax and investment advisors as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Shares.
          5.5 Risk of Loss. The Purchaser understands that its investment in the
Shares involves a significant degree of risk, including a risk of total loss of
the Purchaser’s investment, and the Purchaser has full cognizance of and
understands all of the risk factors related to the Purchaser’s purchase of the
Shares, including, but not limited to, those set forth and incorporated by
reference under the caption “Risk Factors” in the Private Placement Memorandum.
The Purchaser understands that the market price of the Common Stock has been
volatile and that no representation is being made as to the future value of the
Common Stock.
          5.6 Legend; Legend Removal. The Purchaser understands that, until such
time as the Registration Statement has been declared effective, or the Shares
are sold pursuant to Rule 144 under the Securities Act without any restriction
as to the number of securities as of a particular date that can then be
immediately sold, the Shares will bear a restrictive legend in substantially the
following form:
“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SHARES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS OR THE COMPANY HAS

17



--------------------------------------------------------------------------------



 



RECEIVED FROM THE HOLDER REASONABLE ASSURANCE THAT THE SHARES CAN BE SOLD,
ASSIGNED OR TRANSFERRED PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”
     The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped or issue such Shares to such holder by electronic delivery at the
applicable balance account at The Depository Trust Company (“DTC”), if, unless
otherwise required by state securities laws, (i) the Registration Statement
covering registered resales of such Shares has been declared effective under the
Securities Act and such Registration Statement remains effective under such Act,
or (ii) in connection with any sale, assignment or other transfer of Shares that
is not to be effected pursuant to such Registration Statement, such holder first
provides the Company with an opinion of counsel reasonably satisfactory to the
Company, in a generally acceptable form, to the effect that such sale,
assignment or transfer of the Shares may be made without registration under the
applicable requirements of the Securities Act and that such legend is no longer
required, or (iii) such holder first provides the Company with reasonable
assurance that the Shares can be sold, assigned or transferred pursuant to
Rule 144. The Company shall be responsible for the fees of its transfer agent
and all DTC fees associated with such issuance. If the Company shall fail for
any reason or for no reason to issue to the holder of the Shares within five
(5) Trading Days (as defined below) after the occurrence of any of (i) through
(iii) above and following the delivery by such holder to the Company in
accordance with Section 10 hereof or to the Company’s transfer agent (with a
copy delivered to the Company in accordance with Section 10 hereof) of a
certificate representing Shares issued with a restrictive legend, a certificate
without such legend to such holder or to issue such Shares to such holder by
electronic delivery at the applicable balance account at DTC, and if on or after
such Trading Day such holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
holder of such Shares that the holder anticipated receiving without legend from
the Company (a “Buy-In”), then the Company shall, within five (5) Trading Days
after such holder’s request and in such holder’s discretion, either (i) pay cash
to such holder in an amount equal to such holder’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock
actually purchased by such holder (the “Buy-In Price”), at which point the
Company’s obligation to deliver such unlegended Shares shall terminate and such
holder shall transfer to the Company title to such Shares and hereby agrees to
execute and deliver to the Company such documentation as the Company may
reasonably request to reflect such transfer, or (ii) promptly honor its
obligation to deliver to the holder such unlegended Shares as provided above and
pay cash to the holder in an amount equal to the excess (if any) of the Buy-In
Price over the product of (A) such number of shares of Common Stock, times
(B) the closing bid price of the Common Stock on the date such legend-free
Shares were required to have been delivered. For purposes of the Agreement,
“Trading Day” means a day on which the Common Stock is traded on The New York
Stock Exchange or, if the Common Stock is not then traded on The New York Stock
Exchange, the principal market or exchange on which the Common Stock is then
listed or quoted for trading.

18



--------------------------------------------------------------------------------



 



     The Company acknowledges and agrees that, so long as Shares owned by the
Purchaser remain “restricted securities” within the meaning of Rule 144 and have
not been sold pursuant to the Registration Statement, the Purchaser may from
time to time pledge some or all of such Shares pursuant to a bona fide margin
agreement with a registered broker-dealer that is a qualified institutional
buyer as defined in Rule 144A under the Securities Act (a “QIB”) or an
Accredited Investor or grant a security interest in some or all of such Shares
to a financial institution that is a QIB or an Accredited Investor (each such
pledgee or transferee, a “Qualifying Institution”), provided in each case such
Qualifying Institution agrees to be bound by the provisions of this Agreement
(including without limitation complying with the restrictions on transfer set
forth herein and agreeing not to make any sale of the Shares under the
Registration Statement without complying with the provisions of this Agreement
and without effectively causing the prospectus delivery requirement under the
Securities Act to be satisfied). The Purchaser shall not be required to give
notice to the Company of such pledge or granting of a security interest, but, in
accordance with Section 7.2 hereof, shall promptly furnish to the Company upon
request a copy of such instrument or instrument of transfer evidencing the
assignee’s or transferee’s agreement to be bound by the provisions of this
Agreement (including Section 11 hereof). If required under the terms of the
Purchaser’s arrangement with such Qualifying Institution, the Purchaser may
transfer any such pledged or secured Shares to such Qualifying Institution,
provided such transfer is made in compliance with the Securities Act and the
1933 Act Rules and Regulations and any applicable state securities laws. Such
transfer would not be subject to approval by the Company, and no legal opinion
of legal counsel of the Qualifying Institution would be required in connection
therewith. At the Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as such Qualifying Institution may reasonably request
in connection with a transfer of such Shares, including, if appropriate, the
preparation and filing of any required prospectus supplement under
Rule 424(b)(3) under the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of selling stockholders
thereunder to include such Qualifying Institution as a selling stockholder
therein.
          5.7 Stop Transfer. The certificates representing the Shares will be
subject to a stop transfer order with the Company’s transfer agent prior to the
time that the resale Registration Statement on Form S-3 is effective, which
order restricts the transfer of such shares, except in circumstances in which
the Company is permitted to suspend the effectiveness of the Registration
Statement as permitted herein and with notice provided to the Purchaser of such
stop transfer order in accordance with Section 10.
          5.8 Residency. The Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below the Purchaser’s name on the signature
pages hereto.
          5.9 Public Sale or Distribution. The Purchaser hereby covenants with
the Company not to make any sale of the Shares under the Registration Statement
without complying with the provisions of this Agreement and without effectively
causing the prospectus delivery requirement under the Securities Act to be
satisfied (whether physically or through compliance with Rule 172 under the
Securities Act or any similar rule). The Purchaser acknowledges that there may
occasionally be times when the Company must suspend the use of the prospectus
(the “Prospectus”) forming a part of the Registration Statement (a “Suspension”)
until such time as an amendment to the Registration Statement has been filed by
the Company

19



--------------------------------------------------------------------------------



 



and declared effective by the Commission, or until such time as the Company has
filed an appropriate report with the Commission pursuant to the Exchange Act.
Without the Company’s prior written consent, which consent shall not
unreasonably be withheld or delayed, the Purchaser shall not use any written
materials to offer the Shares for resale other than the Prospectus, including
any “free writing prospectus” as defined in Rule 405 under the Securities Act.
The Purchaser covenants that it will not sell any Shares pursuant to said
Prospectus during the period commencing at the time when the Company gives the
Purchaser written notice of Suspension of the use of said Prospectus and ending
at the time when the Company gives the Purchaser written notice that the
Purchaser may thereafter effect sales pursuant to said Prospectus. In each such
notice, the Company shall not disclose the content of any material, non-public
information to the Purchaser. The Purchaser shall maintain in confidence the
receipt of any notice of Suspension. Notwithstanding the foregoing, the Company
agrees that no Suspension shall be for a period in excess of fifteen
(15) consecutive days, and during any three hundred sixty-five (365) day period,
the aggregate of all of the Suspensions shall not exceed an aggregate of thirty
(30) days, and the first day of any Suspension shall be at least five
(5) trading days after the last day of any prior Suspension (each, an “Allowable
Suspension Period”).
          5.10 Organization; Validity; Enforcements. The Purchaser further
represents and warrants to, and covenants with, the Company that (i) the
Purchaser has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement, (ii) the making and performance of this Agreement by the
Purchaser and the consummation of the transactions herein contemplated will not
violate any provision of the organizational documents of the Purchaser or
conflict with, result in the breach or violation of, or constitute, either by
itself or upon notice or the passage of time or both, a default under any
material agreement, mortgage, deed of trust, lease, franchise, license,
indenture, permit or other instrument to which the Purchaser is a party or, any
statute or any authorization, judgment, decree, order, rule or regulation of any
court or any regulatory body, administrative agency or other governmental agency
or body applicable to the Purchaser, (iii) no consent, approval, authorization
or other order of any court, regulatory body, administrative agency or other
governmental agency or body is required on the part of the Purchaser for the
execution and delivery of this Agreement or the consummation of the transactions
contemplated by this Agreement, (iv) upon the execution and delivery of this
Agreement, this Agreement shall constitute a legal, valid and binding obligation
of the Purchaser, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws or judicial decisions of
general application relating to or affecting the enforcement of creditors’
rights generally and the application of equitable principles relating to the
availability of remedies, and except as rights to indemnity or contribution,
including, but not limited to, the indemnification provisions set forth in
Section 7.3 of this Agreement, may be limited by federal or state securities
laws or the public policy underlying such laws and (v) there is not in effect
any order enjoining or restraining the Purchaser from entering into or engaging
in any of the transactions contemplated by this Agreement.
          5.11 Short Sales. Since the time the Purchaser was first contacted
about the offering of the Shares and the transactions contemplated hereby, the
Purchaser has not taken, and prior to the public announcement of the transaction
the Purchaser shall not take, any action that

20



--------------------------------------------------------------------------------



 



has caused or will cause the Purchaser to have, directly or indirectly, sold or
agreed to sell any shares of Common Stock, effected any short sale, whether or
not against the box, established any “put equivalent position” (as defined in
Rule 16a-1(h) under the Exchange Act) with respect to the Common Stock, granted
any other right (including, without limitation, any put or call option) with
respect to the Common Stock or with respect to any security that includes,
relates to or derived any significant part of its value from the Common Stock.
     6. Survival of Agreements; Non-Survival of Company Representations and
Warranties. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all representations, warranties, covenants
and agreements made by the Company and the Purchaser herein and in the
certificates for the Shares delivered pursuant hereto shall survive the
execution of this Agreement, the delivery to the Purchaser of the Shares being
purchased and the payment therefor.
     7. Registration of the Shares; Compliance with the Securities Act.
          7.1 Registration Procedures and Expenses. The Company shall:
     (a) as soon as reasonably practicable, but in no event later than five
business days following the Closing Date (the “Filing Deadline”), prepare and
file with the Commission the Registration Statement on Form S-3 relating to the
resale of the Shares and related Rights by the Purchaser and the Other
Purchasers from time to time on The New York Stock Exchange, or the facilities
of any national securities exchange on which the Common Stock is then traded or
in privately-negotiated transactions;
     (b) use its reasonable best efforts, subject to receipt of necessary
information from the Purchasers, to cause the Commission to declare the
Registration Statement effective by the earlier of (i) 3 days after the
Commission has advised the Company that the Registration Statement has not been
selected for review by the Commission, (ii) 3 days after the Commission has
advised the Company the Commission has no more comments with respect to the
Registration Statement or (iii) 75 days after the Closing Date (each of (i) and
(ii), the “Effective Deadline”);
     (c) by 9:30 a.m., New York City time, on the second business day following
the date the Registration Statement is declared effective by the Commission, the
Company shall file with the Commission in accordance with Rule 424 under the
Securities Act the final prospectus to be used in connection with sales pursuant
to such Registration Statement;
     (d) promptly prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective until
the earlier of (i) the date as of which the Investors may sell all of the Shares
covered by such Registration Statement without restriction pursuant to Rule 144
and without the requirement to be in compliance with Rule 144(c)(1) (or

21



--------------------------------------------------------------------------------



 



any successor thereto) promulgated under the Securities Act or (ii) the date on
which the Investors shall have sold all of the Shares covered by the
Registration Statement. For the purpose of this Agreement, “Investor” means a
Purchaser or any transferee or assignee thereof to whom a Purchaser assigns its
rights as a holder of Shares under this Agreement and who agrees to become bound
by the provisions of this Agreement and any transferee or assignee thereof to
whom a transferee or assignee assigns its rights as a holder of Shares under
this Agreement and who agrees to become bound by the provisions of this
Agreement;
     (e) furnish to the Purchaser with respect to the Shares and related Rights
registered under the Registration Statement (and to each underwriter, if any, of
such Shares and related Rights) such number of copies of prospectuses and such
other documents as the Purchaser may reasonably request, in order to facilitate
the public sale or other disposition of all or any of the Shares and related
Rights by the Purchaser;
     (f) file documents required of the Company for normal Blue Sky clearance in
states specified in writing by the Purchaser; provided, however, that the
Company shall not be required to qualify to do business or consent to service of
process in any jurisdiction in which it is not now so qualified or has not so
consented;
     (g) bear all expenses in connection with the procedures in paragraphs (a)
through (e) of this Section 7.1 and the registration of the Shares and related
Rights pursuant to the Registration Statement, other than fees and expenses, if
any, of counsel or other advisers to the Purchaser or the Other Purchasers or
underwriting discounts, brokerage fees and commissions incurred by the Purchaser
or the Other Purchasers, if any, in connection with the offering of the Shares
and related Rights pursuant to the Registration Statement;
     (h) file a Form D with the Commission with respect to the Shares and
related Rights as required under Regulation D promulgated under the Securities
Act and to provide a copy thereof to the Purchaser promptly after filing;
     (i) issue a press release describing the transactions contemplated by this
Agreement (the “Press Release”) on or before 9:00 a.m., New York City time, on
the first business day following the date hereof; and
     (j) the Company shall not, and shall cause each of its Subsidiaries and
each of their respective officers, directors, employees and agents not to,
provide any Purchaser with any material, non-public information regarding the
Company or any of its Subsidiaries from and after the filing of the Press
Release without the express written consent of such Purchaser;
     (k) in order to enable the Purchasers to sell the Shares under Rule 144
under the Securities Act, for a period of one year from Closing, use its
reasonable best efforts to comply with the requirements of Rule 144, including
without

22



--------------------------------------------------------------------------------



 



limitation, use its reasonable best efforts to comply with the requirements of
Rule 144(c) with respect to public information about the Company and to timely
file all reports required to be filed by the Company under the Exchange Act; and
     (l) permit the Purchaser and its legal counsel to review and comment upon
(i) an initial draft of a Registration Statement at least two (2) business days
prior to its filing with the Commission and (ii) any numbered pre-effective
amendment to such Registration Statement (for purposes of clarification,
excluding any Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current
Report on Form 8-K or other public filing incorporated by reference into such
Registration Statement) at least one (1) business day prior to its filing with
the Commission. The Company shall furnish to the Purchaser or its legal counsel,
without charge, copies of any correspondence from the Commission to the Company
or its representatives relating to the Registration Statement.
     The Company understands that the Purchaser disclaims being an underwriter,
but the Purchaser being deemed an underwriter shall not relieve the Company of
any obligations it has hereunder. Neither the Company nor any Subsidiary or
Affiliate thereof shall identify the Purchaser as an underwriter in any public
disclosure or filing with the Commission or any stock exchange or market without
the prior written consent of Purchaser. The forms of the questionnaires related
to the Registration Statement to be completed by the Purchaser are attached
hereto as Appendix I.
     For purposes of this Section 7.1 and for purposes of Sections 7.3(d), 7.6
and 18 hereof, the definition of “Shares” shall include any capital stock of the
Company issued or issuable with respect to the Shares as a result of any stock
split, stock dividend, recapitalization, exchange or similar event or otherwise.
          7.2 Transfer of Shares After Registration. The Purchaser agrees that
it will not effect any disposition of the Shares or its right to purchase the
Shares that would constitute a sale within the meaning of the Securities Act or
pursuant to any applicable state securities laws, except pursuant to the
Registration Statement referred to in Section 7.1, in accordance with Rule 144
under the Securities Act or as otherwise permitted by law , and that it will
promptly notify the Company of any changes in the information set forth in the
Registration Statement regarding the Purchaser or its plan of distribution.
          7.3 Indemnification. For the purpose of this Section 7.3:
(i) the term “Purchaser Indemnified Persons” shall mean each Investor, director,
officer, member, partner, employee, agent and representative of the Investor and
each Person, if any, who controls any Investor within the meaning of the
Securities Act or the Exchange Act; and
(ii) the term “Registration Statement” shall include any preliminary prospectus,
final prospectus, free writing prospectus, exhibit, supplement or amendment
included in or

23



--------------------------------------------------------------------------------



 



relating to, and any document incorporated by reference in, the Registration
Statement referred to in Section 7.1.
     (a) The Company agrees to indemnify and hold harmless the Purchaser
Indemnified Persons, against any losses, claims, damages, liabilities or
expenses, joint or several, to which the Purchaser Indemnified Persons may
become subject, under the Securities Act, the Exchange Act, or any other federal
or state statutory law or regulation, or at common law or otherwise (including
in settlement of any litigation, if such settlement is effected with the written
consent of the Company), insofar as such losses, claims, damages, liabilities or
expenses (or actions in respect thereof as contemplated below) arise out of or
are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in the Registration Statement, including, without
limitation, the Prospectus, financial statements and schedules, and all other
documents filed as a part thereof, as amended at the time of effectiveness of
the Registration Statement, including, without limitation, any information
deemed to be a part thereof as of the time of effectiveness pursuant to
paragraph (b) of Rule 430A, or pursuant to Rules 430B, 430C or 434, of the 1933
Act Rules and Regulations, or the Prospectus, in the form first filed with the
Commission pursuant to Rule 424(b) of the 1933 Act Rules and Regulations, or
filed as part of the Registration Statement at the time of effectiveness if no
Rule 424(b) filing is required or any amendment or supplement thereto, or that
arise out of or are based upon the omission or alleged omission to state in any
of them a material fact required to be stated therein or necessary to make the
statements in the Registration Statement or any amendment or supplement thereto
not misleading or in the Prospectus or any amendment or supplement thereto not
misleading in light of the circumstances under which they were made; provided,
however, that the Company will not be liable for amounts paid in settlement of
any such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Company, which consent shall not be unreasonably
withheld or delayed, and the Company will not be liable in any such case to the
extent that any such loss, claim, damage, liability or expense arises out of or
is based upon (A) an untrue statement or alleged untrue statement or omission or
alleged omission made in the Registration Statement, the Prospectus or any
amendment or supplement thereto in reliance upon and in conformity with written
information furnished to the Company by or on behalf of the Purchaser expressly
for use therein, (B) the failure of the Purchaser to comply with the covenants
and agreements contained herein or (C) the inaccuracy of any representation or
warranty made by the Purchaser herein, (ii) any misrepresentation or breach of
any representation or warranty made by the Company in the Agreement or any other
certificate, instrument or document contemplated hereby or thereby, (iii) any
breach of any covenant, agreement or obligation of the Company contained in the
Agreement or any other certificate, instrument or document contemplated hereby
or thereby or (iv) any cause of action, suit or claim brought or made against
such Purchaser Indemnified Person by a third party (including for these purposes
a derivative action brought on behalf of the Company) and arising out of or
resulting (A) from the execution, delivery, performance or enforcement of the
Agreement or any other certificate,

24



--------------------------------------------------------------------------------



 



instrument or document contemplated hereby or thereby, (B) from any transaction
financed or to be financed in whole or in part, directly or indirectly, with the
proceeds of the issuance of the Shares or (C) solely from the status of such
Purchaser or holder of the Shares as an investor in the Company, and the Company
will promptly reimburse the Purchaser Indemnified Persons for reasonable legal
and other expenses as such expenses are reasonably incurred by the Purchaser
Indemnified Persons in connection with investigating, defending or preparing to
defend, settling, compromising or paying any such loss, claim, damage,
liability, expense or action.
     (b) The Purchaser and Other Purchasers will severally, but not jointly,
indemnify and hold harmless the Company, each of its directors, each of its
officers who signed the Registration Statement and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (a “Control Person”), against any losses, claims,
damages, liabilities or expenses to which the Company, each of its directors,
each of its officers who signed the Registration Statement or Control Person may
become subject, under the Securities Act, the Exchange Act, or any other federal
or state statutory law or regulation, or at common law or otherwise (including
in settlement of any litigation, but only if such settlement is effected with
the written consent of the Purchaser) insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon any untrue or alleged untrue statement of any
material fact contained in the Registration Statement, the Prospectus, or any
amendment or supplement thereto, or that arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements in the Registration Statement
or any amendment or supplement thereto not misleading or in the Prospectus or
any amendment or supplement thereto not misleading in the light of the
circumstances under which they were made, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in the Registration Statement, the
Prospectus, or any amendment or supplement thereto, in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Purchaser expressly for use therein; and will reimburse the Company, each of
its directors, each of its officers who signed the Registration Statement and
each such Control Person for any legal and other expense reasonably incurred by
the Company, each of its directors, each of its officers who signed the
Registration Statement or Control Person, as the case may be, in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the Purchaser’s
aggregate liability under this Section 7 shall not exceed the amount of net
proceeds received by the Purchaser on the sale of the Shares pursuant to the
Registration Statement.
     (c) Promptly after receipt by an indemnified party under this Section 7.3
of notice of the threat or commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against an

25



--------------------------------------------------------------------------------



 



indemnifying party under this Section 7.3, promptly notify the indemnifying
party in writing thereof, but the omission to notify the indemnifying party will
not relieve it from any liability that it may have to any indemnified party for
contribution or otherwise under the indemnity agreement contained in this
Section 7.3 to the extent it is not prejudiced as a result of such failure. In
case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party, and the
indemnified party shall have reasonably concluded, based on an opinion of
counsel reasonably satisfactory to the indemnifying party, that there may be a
conflict of interest between the positions of the indemnifying party and the
indemnified party in conducting the defense of any such action or that there may
be legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of its election to assume
the defense of such action and approval by the indemnified party of counsel, the
indemnifying party will not be liable to such indemnified party under this
Section 7.3 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed such counsel in connection with the
assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, reasonably
satisfactory to such indemnifying party, representing all of the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of action, in each of which cases the reasonable fees and expenses
of counsel shall be at the expense of the indemnifying party. In no event shall
any indemnifying party be liable in respect of any amounts paid in settlement of
any action unless the indemnifying party shall have approved in writing the
terms of such settlement; provided that such consent shall not be unreasonably
withheld or delayed. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnification could have been sought hereunder by such
indemnified party from all liability on claims that are the subject matter of
such proceeding.
     (d) If the indemnification provided for in this Section 7.3 is required by
its terms but is for any reason held to be unavailable to or otherwise
insufficient to hold harmless an indemnified party under paragraphs (a), (b) or
(c)

26



--------------------------------------------------------------------------------



 



of this Section 7.3 in respect to any losses, claims, damages, liabilities or
expenses referred to herein, then each applicable indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of any losses, claims, damages, liabilities or expenses referred to herein
(i) in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Purchaser from the private placement of Common
Stock hereunder or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but the relative
fault of the Company and the Purchaser in connection with the statements or
omissions or inaccuracies in the representations and warranties in this
Agreement and/or the Registration Statement that resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Purchaser on the other shall be deemed to be in the same
proportion as the amount paid by the Purchaser to the Company pursuant to this
Agreement for the Shares purchased by the Purchaser that were sold pursuant to
the Registration Statement bears to the difference (the “Difference”) between
the amount the Purchaser paid for the Shares that were sold pursuant to the
Registration Statement and the amount received by the Purchaser from such sale.
The relative fault of the Company on the one hand and the Purchaser on the other
shall be determined by reference to, among other things, whether the untrue or
alleged statement of a material fact or the omission or alleged omission to
state a material fact or the inaccurate or the alleged inaccurate representation
and/or warranty relates to information supplied by the Company or by the
Purchaser and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid or
payable by a party as a result of the losses, claims, damages, liabilities and
expenses referred to above shall be deemed to include, subject to the
limitations set forth in paragraph (c) of this Section 7.3, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
paragraph (c) of this Section 7.3 with respect to the notice of the threat or
commencement of any threat or action shall apply if a claim for contribution is
to be made under this paragraph (d); provided, however, that no additional
notice shall be required with respect to any threat or action for which notice
has been given under paragraph (c) for purposes of indemnification. The Company
and the Purchaser agree that it would not be just and equitable if contribution
pursuant to this Section 7.3 were determined solely by pro rata allocation (if
the Purchaser were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to in this paragraph. Notwithstanding the provisions of this
Section 7.3, the Purchaser shall not be required to contribute any amount in
excess of the amount by which the Difference exceeds the amount of any damages
that the Purchaser has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission. Notwithstanding the
provisions of this Section 7.3, the Purchaser shall not be required to
contribute any amount in excess of the

27



--------------------------------------------------------------------------------



 



amount of net proceeds received by such Purchaser from the sale of its Shares
pursuant to the Registration Statement, less any other payments made by such
Purchaser pursuant to this Section 7.3. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The Purchasers’ obligations to contribute pursuant
to this Section 7.3 are several and not joint.
          7.4 Termination of Conditions and Obligations. The restrictions
imposed by Section 5.9 or Section 7.2 upon the transferability of the Shares
shall cease and terminate as to any particular number of the Shares upon the
earlier of (i) the passage of one year from the effective date of the
Registration Statement covering such Shares and (ii) at such time as an opinion
of counsel satisfactory in form and substance to the Company shall have been
rendered to the effect that such conditions are not necessary in order to comply
with the Securities Act.
          7.5 Information Available. The Company, upon the reasonable request of
the Purchaser, shall make available for inspection by each Purchaser, any
underwriter participating in any disposition pursuant to the Registration
Statement and any attorney, accountant or other agent retained by the Purchaser
or any such underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
employees and independent accountants to supply all information reasonably
requested by the Purchaser or any such underwriter, attorney, accountant or
agent in connection with the Registration Statement, and all such information
provided by the Company pursuant to this Section 7.5 shall be subject to the
confidentiality obligations imposed by Section 5.3.
          7.6 Delay in Filing or Effectiveness of Registration Statement; Public
Information.
     (a) If (i) a Registration Statement covering all of the Shares required to
be covered thereby and required to be filed by the Company pursuant to this
Agreement is (A) not filed with the SEC on or before the respective Filing
Deadline (a “Filing Failure”) or (B) not declared effective by the SEC on or
before the Effectiveness Deadline (an “Effectiveness Failure”) or (ii) on any
day after the Effective Date sales of all of the Shares required to be included
on such Registration Statement cannot be made (other than during an Allowable
Suspension Period (as defined in Section 5.9)) pursuant to such Registration
Statement or otherwise (including, without limitation, because of a failure to
keep such Registration Statement effective, to disclose such information as is
necessary for sales to be made pursuant to such Registration Statement or to
register a sufficient number of shares of Common Stock or to maintain the
listing of the shares of Common Stock) (a “Maintenance Failure”) then, as
partial relief for the damages to any Investor by reason of any such delay in or
reduction of its ability to sell the underlying shares of Common Stock (which
remedy shall not be exclusive of any other remedies available at law or in
equity), the Company shall pay to each Investor relating to such Registration
Statement an amount in cash equal to (A) one percent (1.0%) of the aggregate
Purchase Price of such Investor’s Shares included in such Registration Statement
on each of the following dates: (i)

28



--------------------------------------------------------------------------------



 



the day of a Filing Failure and on every thirtieth day (pro rated for periods
totaling less than thirty (30) days) thereafter until the date such Filing
Failure is cured; (ii) the day of an Effectiveness Failure and on every
thirtieth day (pro rated for periods totaling less than thirty (30) days)
thereafter until the date such Effectiveness Failure is cured; and (iii) the
initial day of a Maintenance Failure and on every thirtieth day (pro rated for
periods totaling less than thirty (30) days) thereafter until the date such
Maintenance Failure is cured. The payments to which an Investor shall be
entitled to pursuant to this Section 7.6 are referred to herein “Registration
Delay Payments.” Registration Delay Payments shall be paid on the earlier of
(I) the last day of the calendar month during which such Registration Delay
Payments are incurred and (II) the third Business Day after the event or failure
giving rise to the Registration Delay Payments is cured. In the event the
Company fails to make Registration Delay Payments in a timely manner, such
Registration Delay Payments shall bear interest at the rate of one percent
(1.5%) per month (prorated for partial months) until paid in full. The parties
agree that the maximum aggregate Registration Delay Payments payable to an
Investor under this Agreement shall be 10% of the aggregate purchase price paid
by such Investor pursuant to this Agreement. In addition, and notwithstanding
anything to the contrary contained herein, if the Company has received a comment
by the SEC requiring an Investor to be named as an underwriter in the
Registration Statement (which notwithstanding the reasonable best efforts of the
Company is not withdrawn by the SEC) and such Investor elects in writing not to
be named as a selling stockholder in the Registration Statement, the Investor
shall not be entitled to any Registration Delay Payments with respect to such
Registration Statement.
(b) At any time during the period commencing on the six (6) month anniversary of
the Closing Date and ending at such time that all of the Shares can be sold
without the requirement to be in compliance with Rule 144(c)(1) and otherwise
without restriction or limitation pursuant to Rule 144(c), including, if
applicable, Rule 144(i), if a registration statement is not available for the
resale of all of the Shares and the Company shall fail for any reason to satisfy
the current public information requirement under Rule 144 (a “Public Information
Failure”) then, as partial relief for the damages to any Investor by reason of
any such delay in or reduction of its ability to sell the Shares of such
Investor (which remedy shall not be exclusive of any other remedies available at
law or in equity), the Company shall pay to each Investor an amount in cash
equal to one percent (1.0%) of the aggregate Purchase Price of such Investor’s
Shares on every thirtieth day (pro rated for periods totaling less than thirty
days) after a Public Information Failure until the earlier of (i) the date such
Public Information Failure is cured and (ii) such time that such public
information is no longer required pursuant to Rule 144. The payments to which a
holder shall be entitled pursuant to this Section 7.6(b) are referred to herein
as “Public Information Failure Payments.” Public Information Failure Payments
shall be paid on the earlier of (I) the last day of the calendar month during
which such Public Information Failure Payments are incurred and (II) the third
Business Day after the event or failure giving rise to the

29



--------------------------------------------------------------------------------



 



Public Information Failure Payments is cured. In the event the Company fails to
make Public Information Failure Payments in a timely manner, such Public
Information Failure Payments shall bear interest at the rate of 1.5% per month
(prorated for partial months) until paid in full.
          7.7 Questionnaires. The Purchaser agrees to furnish to the Company
completed questionnaires in the form attached hereto as Appendix I at the
Closing for use in preparation of the Registration Statement contemplated in
Section 7.1. The Company shall not be required to include the Shares of the
Purchaser in the Registration Statement and shall not be required to pay a cash
payment to such Purchaser pursuant to Section 7.6 so long as the Purchaser fails
to furnish fully completed questionnaires at the Closing or does not respond to
subsequent written requests for information by the Company within two business
days of such requests; provided that the Company shall be required to provide
only two (2) such subsequent written request for information.
     8. Broker’s Fee. The Purchaser acknowledges that the Company intends to pay
to the Placement Agent a fee in respect of the sale of the Shares to the
Purchaser. The Purchaser and the Company agree that the Purchaser shall not be
responsible for such fee and that the Company will indemnify and hold harmless
the Purchaser Indemnified Persons against any losses, claims, damages,
liabilities or expenses, joint or several, to which such Purchaser Indemnified
Person may become subject with respect to such fee. Each of the parties hereto
represents that, on the basis of any actions and agreements by it, there are no
other brokers or finders entitled to compensation in connection with the sale of
the Shares to the Purchaser.
     9. Independent Nature of Purchasers’ Obligations and Rights. The
obligations of the Purchaser under this Agreement are several and not joint with
the obligations of any Other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any Other Purchaser under the
Agreements. The decision of each Purchaser to purchase the Shares pursuant to
the Agreements has been made by such Purchaser independently of any other
Purchaser. Nothing contained in the Agreements, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Agreements. Each Purchaser acknowledges that no other Purchaser has acted as
agent for such Purchaser in connection with making its investment hereunder and
that no Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Shares or enforcing its rights under this
Agreement. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.
     10. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed by first-class registered or
certified airmail, e-mail, confirmed facsimile or nationally recognized
overnight express courier postage prepaid, and shall be deemed given when so
mailed and shall be delivered as addressed as follows:
if to the Company, to:

30



--------------------------------------------------------------------------------



 



ION Geophysical Corporation
2105 CityWest Blvd., Suite 400
Houston, Texas 77042-2839
Attention: David L. Roland, Senior Vice President,
                  General Counsel & Corporate Secretary
Facsimile: (281) 879- 3600
E-mail: david.roland@iongeo.com
with a copy to:
Mayer Brown LLP
700 Louisiana, Suite 3400
Houston, Texas 77002-2730
Attention: Marc H. Folladori
Facsimile: (713) 238-4696
E-mail: mfolladori@mayerbrown.com
or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and
if to the Purchaser, at its address as set forth at the end of this Agreement,
with a copy to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone:    (212) 756-2000
Facsimile:     (212) 593-5955
Attention:    Eleazer N. Klein, Esq.
or at such other address or addresses as may have been furnished to the Company
in writing.
     11. Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Purchaser. Any
amendment or waiver effected in accordance with this Section 11 shall be binding
upon each holder of any securities purchased under this Agreement at the time
outstanding, each future holder of all such securities, and the Company.
     12. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.
     13. Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

31



--------------------------------------------------------------------------------



 



     14. Governing Law; Venue. This Agreement is to be construed in accordance
with and governed by the federal law of the United States of America and the
internal laws of the State of Delaware without giving effect to any choice of
law rule that would cause the application of the laws of any jurisdiction other
than the internal laws of the State of Delaware to the rights and duties of the
parties.
     15. Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties. Facsimile signatures shall be deemed original signatures.
     16. Entire Agreement. This Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. Each party
expressly represents and warrants that it is not relying on any oral or written
representations, warranties, covenants or agreements outside of this Agreement.
     17. Fees and Expenses. Except as set forth herein, each of the Company and
the Purchaser shall pay its respective fees and expenses related to the
transactions contemplated by this Agreement.
     18. Parties. This Agreement is made solely for the benefit of and is
binding upon the Purchaser and the Company and to the extent provided in
Section 7.3, any Person controlling the Company or the Purchaser, the officers
and directors of the Company, and their respective executors, administrators,
successors and assigns and subject to the provisions of Section 7.3, no other
Person shall acquire or have any right under or by virtue of this Agreement. The
term “successor and assigns” shall not include any subsequent purchaser, as such
purchaser, of the Shares sold to the Purchaser pursuant to this Agreement;
provided, however, it shall include purchasers of Shares if (i) the Investor
agrees in writing with the transferee or assignee to assign such rights, and a
copy of such agreement is furnished to the Company within a reasonable time
after such assignment; (ii) the Company is, within a reasonable time after such
transfer or assignment, furnished with a duly executed Stock Certificate
Questionnaire from such transferee or assignee and written notice of (a) the
name and address of such transferee or assignee, and (b) the securities with
respect to which such rights are being transferred or assigned;
(iii) immediately following such transfer or assignment, the further disposition
of such securities by the transferee or assignee is restricted under the
Securities Act and applicable state securities laws; (iv) at or before the time
the Company receives the written notice contemplated by clause (ii) of this
sentence, the transferee or assignee agrees in writing with the Company to be
bound by all of the obligations of Investor under this Agreement; (v) such
transfer shall have been made in accordance with the applicable requirements of
this Agreement; and (vi) such transfer shall have been conducted in accordance
with all applicable federal and state securities laws.
     19. Further Assurances. Each party agrees to cooperate fully with the other
parties and to execute such further instruments, documents and agreements and to
give such further written assurance as may be reasonably requested by any other
party to evidence and reflect the

32



--------------------------------------------------------------------------------



 



transactions described herein and contemplated hereby and to carry into effect
the intents and purposes of this Agreement.
[Remainder of Page Left Intentionally Blank]

33



--------------------------------------------------------------------------------



 



Form of Agreement
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

            ION GEOPHYSICAL CORPORATION
      By:           Name:   David L. Roland        Title:   Senior Vice
President, General Counsel and Corporate Secretary     

              Print or Type:  
 
       
 
       
Name of Purchaser
(Individual or Institution)
       
 
       
 
       
 
       
Jurisdiction of Purchaser’s Executive Offices
       
 
       
 
       
 
       
Name of Individual representing Purchaser (if an Institution)
       
 
       
 
       
 
       
Title of Individual representing Purchaser (if an Institution)
       
 
       
 
       
 
       
Number of Shares to Be Purchased
       
 
       
 
       
$
       
 
       
Price Per Share in Dollars
       
 
       
 
       
 
       
Aggregate Price
    Signature by:  
 
       
 
       
Individual Purchaser or Individual
representing Purchaser:
       
 
       
 

                           
 
           
Address:
           
 
           
 
           
Telephone:
           
 
           
 
           
Facsimile:
           
 
           
 
           
E-mail:
           
 
       

 